TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-20-00117-CV


                                   Kyle McCarrell, Appellant

                                                 v.

   Cici’s Pizza a/k/a Cici’s Enterprises a/k/a JMC Restaurant Distribution Inc., Appellee


                 FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
         NO. 19-0841, THE HONORABLE WILLIAM R. HENRY, JUDGE PRESIDING


                            MEMORANDUM OPINION

PER CURIAM

               Appellee has notified this Court that it has filed for bankruptcy protection (United

States Bankruptcy Court, N.D. Texas, Dallas Div., Case No. 21-30146-sgj11). See Tex. R. App.

P. 8.1. Accordingly, this appeal is stayed. See 11 U.S.C. § 362; Tex. R. App. P. 8.2. Any party

may file a motion to reinstate the appeal if permitted by federal law or the bankruptcy court. See

Tex. R. App. P. 8.3(a). It is the parties’ responsibility to notify the Court as soon as possible if

an event occurs that would allow reinstatement. Id. Failure to notify this Court of a lift of the

automatic stay or the conclusion of the bankruptcy proceeding may result in the dismissal of the

case for want of prosecution. See id. R. 42.3(b).


Before Chief Justice Byrne, Justices Baker and Smith

Bankruptcy

Filed: February 4, 2021